Citation Nr: 0919872	
Decision Date: 05/28/09    Archive Date: 07/14/09

DOCKET NO.  07-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to July 22, 2008.

2.  Entitlement to an increased rating for PTSD for the 
period from July 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1965 
to July 1973 and from June 1974 to June 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which awarded service connection 
for PTSD and assigned a 50 percent rating, effective February 
25, 2005.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
for PTSD remains before the Board.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In March 2009, the Veteran presented personal testimony 
before the undersigned Veterans Law Judge during a video 
conference hearing.  A transcript of the hearing is of 
record.

In April 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in April 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

The issue of entitlement to an increased rating for PTSD for 
the period from July 22, 2008 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period prior to July 22, 2008, PTSD is manifested 
by occupational and social impairment with dysphoric, 
depressed, and anxious mood; constricted affect; 
irritability; passive suicidal thoughts with no intention or 
plan; and mildly impaired memory for immediate information.


CONCLUSION OF LAW

For the period prior to July 22, 2008, the criteria for an 
initial rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's informal claim for service 
connection for PTSD was received in February 2005, and a 
formal claim (on a VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension)) for service connection for PTSD 
was received in April 2006.  Thereafter, he was notified of 
the general provisions of the VCAA by the Columbia RO in 
correspondence dated in May 2006, August 2006, June 2007, and 
June 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  In addition, the letters notified him of how VA 
determines the disability rating and effective date when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).  During the 
pendency of this appeal, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), outlined additional notice 
requirements pursuant to 38 U.S.C.A. section 5103(a) for 
increased-compensation claims.  Notice as to this matter was 
provided in June 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with 
multiple VA PTSD examinations to assess the current nature of 
his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for his service-
connected PTSD disability.
Factual Background and Analysis

In this case, the Veteran is assigned a 50 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411 
(2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Private treatment records from L. S., M.D., dated from August 
1999 to April 2005 contained no complaints or findings of 
PTSD.  

VA treatment records showed that the Veteran was diagnosed 
with PTSD in November 2003 and attended a weekly PTSD 
recovery group from March to May 2004 with personal goals to 
increase uninterrupted sleep time to six hours per night and 
to reduce the frequency of nightmares from nightly to once 
per week.  In a VA psychiatry note dated in June 2004, the 
Veteran reported more intrusive thoughts about Vietnam since 
the wars in Iraq and Afghanistan, intolerance of noises, 
flashbacks, anxiety, and hypervigilance.  He denied suicidal 
or homicidal ideations or hallucinations.  He reported that 
his main joys were his wife and grandchildren.  A GAF score 
of 61 was assigned.  In a VA psychiatry note dated in October 
2004, he reported that the group therapy and medication 
helped him cope with symptoms of hypervigilance, 
hyperarousal, intrusive thoughts, reexperiencing, and 
avoidance.  He reported that he was still working full-time 
as a psychiatric nurse and cared for his wife and mother at 
home, both of whom had disabilities.  A GAF score of 55 was 
assigned.

In a VA psychiatry and medication management note dated in 
August 2005, the Veteran reported that medication and keeping 
busy helped him cope with his PTSD symptoms.  He described 
dining out, watching movies, and going on short monthly trips 
with his wife to unwind.  He reported nightmares and 
flashbacks, which he did not want to rehash.  In addition, he 
indicated that he had four to six hours of restorative sleep; 
adequate appetite and energy; varied interests; absent 
irritability or anger; and absent depressive or anxiety 
symptoms.  The psychiatrist noted that he looked thinner and 
younger after having gastric bypass surgery in December.  
Results of a mental status examination were reported as 
follows:  adequate appearance; no abnormal 
behavior/psychomotor activity noted; spontaneous speech; 
cooperative attitude; variable/labile mood; normal ranged 
affect; no hallucinations; linear thought process; 
appropriate thought content; absent suicidal or homicidal 
ideation; fully oriented; intact short- and long-term memory 
and ability for abstract thinking; and good concentration and 
attention, impulse control, insight, and judgment.  A GAF 
score of 60 was assigned.

In a VA PTSD examination report dated in May 2006, the 
Veteran reported seeing his VA psychiatrist about twice a 
year for medications.  He stated that he still worked as a 
psychiatric nurse on two 12-hour night shifts each week where 
he had worked for the past 12 years.  He denied missing time 
from work, stating that he does not have any problems at 
work; he just puts in his hours for two days and has the rest 
of the week off, which helped him to hold things together.  
He described a very good relationship with his wife of 35 
years and good relationships with his son and two 
grandchildren.  He reported taking care of his mother, who 
had lived with him for 20 years.  He identified two close 
friends from childhood; described hobbies such as listening 
to classical music, reading, and doing computer research; and 
reported social contact with people from his church.

The examiner reported mental status examination findings as 
follows:  the Veteran was alert, oriented, attentive, and 
appeared his stated age; dysphoric mood and constricted 
affect; normal rate and rhythm of speech; no evidence of 
psychomotor agitation or retardation; good eye contact with 
cooperative and pleasant interactions; logical and coherent 
thought process; no auditory or visual hallucinations, but 
they were reported within the context of nightmares and 
flashbacks; no evidence of delusional thought content; no 
suicidal or homicidal ideation; denied history of suicide 
attempts or a history of physical aggression with others 
since Vietnam; mildly to moderately impaired memory for 
immediate information, which appeared to be related to 
concentration problems; more intact memory for recent and 
remote events; ability to spell "world" backwards and 
interpret a proverb; average to high average intelligence, 
and fair insight into current condition.  A GAF score of 55 
was assigned.  The examiner concluded that the Veteran was 
exhibiting moderate to considerable symptoms of PTSD and 
depression, which seemed to have a moderate impact on his 
social and occupational functioning.

In a VA mental health note dated in February 2007, the 
Veteran denied flashbacks but reported vivid nightmares 
occurring three to four times per week with poor sleep.  He 
expressed fear that his anxiety would jeopardize his job as a 
nurse working 12-hour shifts two to three times per week.  
Mental status examination findings were reported as alert, 
not psychotic, not depressed, well-dressed, and organized.  

In a notice of disagreement received in May 2007, the Veteran 
contended that his service-connected PTSD should be rated as 
70 percent disabling.

A VA mental health note dated in June 2007 indicated that the 
Veteran completed a 12-week PTSD education class, which 
included several techniques to manage PTSD symptoms, and was 
compliant with attending the classes and taking his 
medication.  His GAF score was reported as 50, and he 
endorsed feeling emotionally numb, having no interest in 
activities, having trouble falling and staying asleep, being 
irritable and having fits of anger, having trouble 
concentrating, and continuing to be easily startled and 
hypervigilant.

In a VA PTSD examination report dated in June 2007, the 
Veteran stated that his PTSD symptoms were worse and he was 
having some trouble at home and work.  He reported that he 
still worked as a nurse on an affective disorders unit where 
he had worked for 13 to 15 years.  He denied missing any time 
from work, explaining that he works 24 hours and gets paid 
for 40 hours.  He stated that he takes breaks at work and 
walks the hall to cope with anger and anxiety.  He stated 
that he has concentration and memory problems at work and 
makes lists to help him focus.  He reported good 
relationships with his wife and grandchildren, a fair 
relationship with his son, a close relationship with his 
mother, and casual social contacts.  He indicated that he 
shoots pistols at targets, reads, and listens to music in his 
spare time.  

Mental status examination findings were similar to those 
reported during the May 2006 VA PTSD examination with 
depressed mood and constricted affect; memory intact for 
immediate, recent, and remote events; and concentration well 
enough to spell "world" backwards and to interpret a 
proverb.  The Veteran reported nightmares about Vietnam four 
to five times per week and daily thoughts about Vietnam.  He 
stated that he carries a book to read in his spare time to 
keep his mind busy.  He also reported detachment from others, 
decreased interest in activities, sleep disturbance, 
hypervigilance and checking doors at night, irritability, 
exaggerated startle reaction to loud noises, problems with 
concentration and memory, and suicidal thoughts once every 
three or four months without intent or plan to act on the 
thoughts.  A GAF score of 53 was assigned, and the examiner 
concluded that the Veteran was exhibiting moderate to 
considerable symptoms associated with PTSD and depression.  

In a VA psychiatry and medication management note dated in 
June 2007, the Veteran reported persistent depression without 
suicidal ideation with increased irritability and guilt 
regarding the war and survival.  The psychiatrist noted that 
it was clear that he had a relapse of depression with the 
switch to Celexa and planned to taper that medication.  
Mental status examination findings were similar to those 
reported in August 2005; however, mood was depressed, affect 
was mildly constricted, sleep and energy were reported as 
variable, interests were getting out of the house daily, 
irritability and anger were improved, and depressive or 
anxiety symptoms were present.  Mental status examination 
findings in July 2007 were similar and included anxious mood, 
mildly constricted affect, irritability and anger, and 
depressive and anxiety symptoms.  Short- and long-term memory 
and abstract thinking ability were intact, and impulse 
control, insight, and judgment were good.  In a VA mental 
health note dated in August 2007, the Veteran stated that 
chronic headaches were affecting his mood and influencing his 
work behavior, causing him to become easily irritated and 
frustrated.  He reported suicidal thoughts twice a week, but 
had no plans.  In a VA psychiatry note dated in August 2007, 
mental status examination findings continued to include 
irritability and anger, depressive and anxiety symptoms, 
anxious mood, and mildly constricted affect.

In a treatment summary dated in November 2007, the Veteran's 
VA psychiatrist reported that the Veteran continued to have 
flashbacks, nightmares, intrusive thoughts, hallucinations, 
and chronic depression, which were starting to affect his 
job.  He stated that the Veteran had cut back his hours at 
work.  The psychiatrist indicated that the Veteran had 
chronic, severe PTSD with a GAF score of 49 and planned to 
attend an inpatient PTSD program.  Additional VA treatment 
records from December 2007 to March 2008 showed ongoing 
psychotherapy and treatment for PTSD and included a 
discussion of the possibility of attending an inpatient VA 
PTSD program in summer 2008.

An informal hearing report dated in March 2008 indicated that 
the Veteran was or would be hospitalized at the Salisbury VA 
Medical Center (VAMC) and that the RO would obtain the 
hospital records. 

In March 2008 the Veteran testified at a video conference 
hearing that he was having trouble concentrating and having 
flashbacks and panic attacks at work that were getting worse.  
He described his marriage of 38 years as "very good."  He 
described his grandchild as having an "attitude," and 
testified that he leaves the room when he starts to lose his 
temper.  He further testified that he has worked as a 
psychiatric nurse at a private facility for 13 years and had 
lost a day or two from work in the past year due to PTSD.  He 
added that he was recently assaulted by a patient, but was 
able to keep his temper in control, do the correct things to 
keep the patient from harming himself, and waited for the 
police officers to arrive.   

In a VA PTSD examination report dated July 21, 2008, the 
Veteran stated that his depression was worse, he had suicidal 
ideation at times, and believed he was losing control.  He 
estimated that he missed three to four days of work as a 
nurse on the night shift in the past year due to PTSD and 
depression.  He stated that he gets irritable on the job and 
takes a half-hour walk down the halls to cope.  He added that 
he occasionally snaps at others, but tries to manage it, and 
has concentration problems at times that can affect his work 
and decrease his efficiency.  He described relationships with 
his wife, son, grandchildren, and casual social contacts at 
work and the efforts he makes to maintain good communication 
with his wife.  He indicated that hobbies included shooting 
guns on a range, reading, and walking.

Mental status examination findings were reported as follows:  
alert, oriented, and attentive; depressed mood with 
constricted affect; regular rate and rhythm of speech; some 
evidence of psychomotor retardation; fair eye contact with 
cooperative and pleasant demeanor; logical and coherent 
thought process; thought content devoid of current auditory 
or visual hallucinations except in the context of flashbacks; 
no delusional thought content noted; passive thoughts of 
hurting himself without intention or plans; denied history of 
suicide attempts or being physically aggressive with others; 
mildly impaired memory for immediate information and fairly 
intact memory for recent and remote events; ability to 
concentrate well enough to spell "world" backwards and to 
interpret a proverb; average intelligence; and fair insight 
into his current condition.  A GAF score of 51 was assigned.

The examiner concluded that the Veteran's reported PTSD 
symptoms were in the "considerable to severe" range and 
considerably impaired his ability to maintain employment and 
perform his job duties in a reliable, flexible, and efficient 
manner.  She based her conclusion on the Veteran's reports of 
intrusive thoughts, nightmares and flashbacks three to four 
times a week, decreased interest in activities including sex, 
problems with irritability and concentration, an exaggerated 
startle reaction to loud noises or unexpected approaches, 
hypervigilance and checking locks at night, survivor guilt, 
and weekly suicidal ideation. 

Based on the evidence of record for the period prior to July 
22, 2008, the Board finds the Veteran's service-connected 
PTSD is manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such objective evidence of PTSD symptoms as dysphoric, 
depressed, and anxious mood; constricted affect; 
irritability; passive suicidal thoughts with no intention or 
plan on VA examination on July 21, 2008; and mildly impaired 
memory for immediate information on the same date.  
Additional objective evidence during the period prior to July 
22, 2008 revealed adequate appearance; spontaneous speech 
with regular rate and rhythm; cooperative and pleasant 
demeanor; logical, coherent, and linear thought process; 
appropriate thought content; intact long-term memory and 
ability for abstract thinking; and good insight and judgment.  
Subjective evidence of PTSD symptoms includes hypervigilance, 
sleep disturbance and nightmares, intrusive thoughts or 
flashbacks, survivor guilt, problems with irritability and 
concentration, exaggerated startle response, and checking 
door locks.  

The Board observes that the July 2008 VA examiner concluded 
that the Veteran's reported PTSD symptoms were "considerable 
to severe" and considerably impaired his ability to maintain 
employment and perform his job duties in a reliable, 
flexible, and efficient manner.  However, her objective 
medical findings on mental status examination did not reflect 
such impairment.  

There is no probative evidence prior to or on VA examination 
in July 2008, for example, of PTSD symptoms such as speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  Rather, the Veteran 
reported a social support system that included his wife of 
nearly 40 years, son, grandchildren, and casual social 
contacts at work.  He also consistently described taking 
breaks at his job of over 13 years as a psychiatric nurse to 
cope with stress.  Furthermore, he testified that not only 
was he able to control his temper at home and at work, but he 
was able to control himself and do the correct things at work 
after being assaulted by a patient.  Therefore, the Veteran's 
claim for an initial rating in excess of 50 percent must be 
denied for the period prior to July 22, 2008.

GAF scores ranging from 49 to 61 were listed in VA treatment 
and examination records.  According to DSM-IV, GAF scores 
ranging from 61-70 are indicative of mild symptoms (such as 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  GAF scores ranging from 51-60 are indicative 
of moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 41 to 50 are indicative of serious symptoms 
(such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting) or serious impairment in social or 
occupational functions (such as no friends or an inability to 
keep a job).     

The Board finds that the assigned GAF scores of 51 to 60 are 
more consistent with the reported symptomatology - to include 
constricted affect and depressed mood; obsessional rituals 
such as checking locks; and moderate difficulty in 
occupational functioning - and, thus, is also consistent with 
no greater impairment than that contemplated by the initial 
50 percent rating assigned.

The Board notes that the GAF score of 49 reflected in the 
November 2007 treatment summary from the Veteran's VA 
psychiatrist suggests a more significant impairment than is 
contemplated by the 50 percent rating.  This score is 
indicative of serious symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or 
serious impairment in social or occupational functions (such 
as no friends or an inability to keep a job).  However, the 
competent medical evidence of record reflects that the 
Veteran has exhibited none of the symptoms identified in the 
DSM-IV as indicative of such a score on a continuous basis.  
Instead, he has kept the same job for 13 years and developed 
some coping techniques to deal with on-the-job stress; 
maintained a marriage for 38 years and made active efforts to 
maintain good communication with his wife; and he identified 
hobbies that included target shooting, reading, walking, and 
listening to music.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue.  The GAF scores must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case - dysphoric, 
depressed, and anxious mood; constricted affect; 
irritability; passive suicidal thoughts with no intention or 
plan; and mildly impaired memory for immediate information - 
the Board finds that level of overall psychiatric impairment 
to be more consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating.  As the 
criteria for the next higher (70 percent) rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) have not been met.

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, the objective medical findings do not support these 
contentions for the period prior to July 22, 2008.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial evaluation excess of 50 percent for the 
veteran's PTSD for the period prior to July 22, 2008.  
Therefore, entitlement to an increased rating for PTSD is not 
warranted for this time period.  The Board has considered 
additional staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected PTSD for the period prior to 
July 22, 2008 that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  While the Board notes that the Veteran complained of 
concentration problems and irritability that interfered with 
his job as a psychiatric nurse, there is simply no objective 
evidence showing that his service-connected PTSD disability 
has resulted in marked interference with his current 
employment (i.e., beyond that contemplated in the assigned 50 
percent rating) for this time period.  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied for the period prior to July 22, 2008.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Board notes that the Veteran was hospitalized twice since 
the July 2008 VA PTSD examination.  Inpatient treatment 
records from the Augusta VA Medical Center (VAMC) dated in 
November 2008 have been obtained and associated with the 
claims file.  The RO should obtain the inpatient treatment 
records from the Dorn VAMC from March 2009, in addition to 
general VA treatment records from March 2009 to the present, 
and schedule him for an additional VA PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for PTSD since March 2009.  
Of particular interest are inpatient 
treatment records from the Dorn VAMC from 
March 2009.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the above development has been 
completed, the Veteran should be afforded 
a VA psychiatric examination to be 
performed by a psychiatrist or 
psychologist.  A notation as to the 
examiner's expertise in this field should 
be included in the report.  All indicated 
tests and studies are to be performed.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA PTSD 
(review) Examination, revised on April 2, 
2007, and the protocol in VA's Disability 
Examination Worksheet for VA Mental 
Disorders Examination, revised May 
revised on May 1, 2007.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.

The psychiatrist or psychologist is 
requested to indicate which of the 
following lettered paragraphs, (a), (b), 
(c), or (d), best describes the Veteran's 
current degree of impairment caused by 
his service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near- continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; or

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

The psychiatrist or psychologist is also 
requested to provide an explanation of 
the current GAF score as well as previous 
GAF scores to the extent possible.  The 
opinions should be provided based on 
review of the medical evidence of record, 
examination of the Veteran, and sound 
medical principles.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (entitlement to an 
increased rating for PTSD for the period 
from July 22, 2008) should be reviewed 
with consideration of all applicable laws 
and regulations.  A discussion by the 
AMC/RO as to the provisions of 38 C.F.R. 
§ 3.321 (setting forth the criteria for 
referral for assignment of a higher 
rating on an extra-schedular basis) must 
be provided.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


